FERNEDING, P J.
It is true, there is a stipulation at the end of the note and above the signature to the effect that the note will be due on March 1, 1925, when the first payment on the farm was to be made.
This does not, in our judgment, affect the validity of the cognovit or the validity of the note. We think counsel for the plaintiff in error improperly assumes that a conditional note cannot be made a promissory note so as to make available a cognovit attached thereto. The provision that a note must be for the unconditional payment of money to be a negotiable note, is not applied here, as the plaintiff below does not claim that his note is a negotiable note.
We are therefore of opinion that in the absense of some showing in- the court below of prejudice to the defendant, the motion to vacate the judgment is properly overruled.
Kunkle and Allread, JJ concur.